Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-20 are pending. Claim 20 has been added. Claims 1, 3-9, 11 and 13 have been amended. In the response to the restriction requirement, Applicants elected Group I and a Cys-Cys homodimer of SEQ ID NO: 105. Applicants elected species was deemed to be free of the prior art. In accordance with Markush Practice, the search was extended to the Markush group/independent claim, and a reference was discovered that anticipated it. As a result, claims 1-4, 8, 11 and 18 have been examined and claims 5-7, 9-10, 12-17 and 19-20 are withdrawn from consideration.  While applicant’s elected species may read on one or more withdrawn claims, they have not been fully examined for patentability, and thus a determination of allowability cannot be made with respect to these claims at this time.  This is proper, as MPEP 803.02 states that, in these circumstances, the prior art search, however, will not be extended unnecessarily to cover all nonelected species (MPEP 803.02).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


This rejection has been modified.
Claims 1-4, 8 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-4, 8 and 18 are directed to a product of nature.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The rationale for this determination is explained below: 
Instant claims 1-4 and 8 are drawn to a modified peptide having at least 40% sequence identity to the amino acid sequence (X)-(seq1)-(Y)-(seq2)-(Z).
Claim 18 is drawn to a composition comprising the peptide and further comprising a pharmaceutically acceptable carrier or excipient. 
As evidenced by GenBank (KAF1570461.1, 1/31/2020), the cAMP-dependent protein kinase catalytic subunit alpha [Eudyptes robustus] comprises the sequence AKRVKGRTWTLCGT, which has more than 40% sequence identity to the instantly claimed modified peptide having (i.e. comprising) (X)-(seq1)-(Y)-(seq2)-(Z), wherein:
1) X is Ala, seq1 is KRVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
2) X is Lys, seq1 is RVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
3) X is Arg, seq1 is VKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
4) X is Val, seq1 is KGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; or
5) X is Lys, seq1 is GRT, Y is Trp, seq2 is TLC, and Z is Gly.


The current Interim Guidance provides subject eligibility test or products and processes (See Flow Chart, p. 74621):
Step 1: The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2A: The claims involve a judicial exception, a product of nature.
Step 2B: The claims do not recite additional elements that amount to significantly more that the judicial exception.
Markedly different characteristics can be expressed as the product's structure, function, and/or other properties and is evaluated based on what is recited in the claim. In accordance with this analysis, a product that is purified or isolated will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the products naturally occurring counterpart. 
The Applicants have not shown a marked difference from the products naturally occurring counterpart.
With respect to claim 18, “pharmaceutically acceptable carriers” include water, which is naturally occurring. 


Response to Arguments
Applicant’s arguments filed on 3/9/2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments render the rejection moot.
Applicant’s arguments are not persuasive because, as discussed in the rejection above, the claims are drawn to a modified peptide having at least 40% sequence identity to the amino acid sequence (X)-(seq1)-(Y)-(seq2)-(Z).
Therefore, the cAMP-dependent protein kinase catalytic subunit alpha [Eudyptes robustus] is encompassed by the instant claims.
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection has been modified.
Claims 1-4, 8, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emamian (US 2010/0047226).

1) X is Ala, seq1 is KRVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
2) X is Lys, seq1 is RVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
3) X is Arg, seq1 is VKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
4) X is Val, seq1 is KGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; or
5) X is Lys, seq1 is GRT, Y is Trp, seq2 is TLC, and Z is Gly.

With respect to claim 8, the peptide of Emamian corresponds to the claimed (X7)-V-(X8)-GRT-(Y)-TLC-(Z), wherein X7 is Arg, X8 is Lys, Y is Trp, and Z is Gly.
With respect to claim 11, Emamian teaches the peptide is acetylated (claim 6; paras [0061]-[0062]).
With respect to claim 18, Emamian teaches a pharmaceutical composition comprising the peptide and a pharmaceutically acceptable excipient (claim 1) or carrier (claim 13; para [0010]).

Response to Arguments
on 3/9/2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments render the rejection moot.
Applicant’s arguments are not persuasive because, as discussed in the rejection above, the claims are drawn to a modified peptide having at least 40% sequence identity to the amino acid sequence (X)-(seq1)-(Y)-(seq2)-(Z).
Therefore, the peptide of Emamian is encompassed by the instant claims.
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection has been modified.
Claims 1-4, 8, 11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8541670. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same peptide.

1) X is Ala, seq1 is KRVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
2) X is Lys, seq1 is RVKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
3) X is Arg, seq1 is VKGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; 
4) X is Val, seq1 is KGRT, Y is Trp, seq2 is TLC or TLCG, and Z is Gly or Thr; or
5) X is Lys, seq1 is GRT, Y is Trp, seq2 is TLC, and Z is Gly.

With respect to claim 8, the peptide of ‘670 corresponds to the claimed (X7)-V-(X8)-GRT-(Y)-TLC-(Z), wherein X7 is Arg, X8 is Lys, Y is Trp, and Z is Gly.
With respect to claim 11, ‘670 teaches the peptide is acetylated (claim 4).
With respect to claim 18, ‘670 teaches the composition further comprises a carrier (claim 7).

Response to Arguments
Applicant’s arguments filed on 3/9/2022 have been fully considered but they are not persuasive.
Applicant argues that the amendments render the rejection moot.
Applicant’s arguments are not persuasive because, as discussed in the rejection above, the claims are drawn to a modified peptide having at least 40% sequence identity to the amino acid sequence (X)-(seq1)-(Y)-(seq2)-(Z).
Therefore, the peptide of ‘670 is encompassed by the instant claims.
For the reasons stated above the rejection is maintained.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658